J-A08010-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    ADOPTION OF: Z.K.S.I., U.Z.M.I.,           :   IN THE SUPERIOR COURT OF
    AND E.K.I., JR.                            :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: B.S., MOTHER                    :
                                               :
                                               :
                                               :
                                               :   No. 1114 WDA 2021

               Appeal from the Decree Entered August 27, 2021
      In the Court of Common Pleas of Cambria County Orphans’ Court at
                           No(s): No. 2020-720 IVT,
                      No. 2020-721 IVT, No. 2020-722 IVT


BEFORE: BENDER, P.J.E., LAZARUS, J., and McCAFFERY, J.

MEMORANDUM BY BENDER, P.J.E.:                              FILED: MAY 03, 2022

       B.S. (“Mother”) appeals from the decree entered on August 27, 2021,

that granted the petitions filed by the Cambria County Children and Youth

Services (“CYS”) to involuntarily terminate her parental rights to three

children, twins Z.K.S.I. and U.Z.M.I. (born in December of 2019) and E.K.I.,

Jr. (born in June of 2016) (“Children”).1          After review, we quash Mother’s

appeal.

       Before we are permitted to address any issues raised by Mother in her

appeal, we must determine if waiver has occurred under Commonwealth v.

Walker, 185 A.3d 969 (Pa. 2018). We note that on October 6, 2021, this

____________________________________________


1 The parental rights of Children’s father, Z.K.S.I., Sr. (“Father”), were also
terminated. Father has filed an appeal to this Court. See 1150, 1151 and
1152 WDA 2021.
J-A08010-22


Court issued a Rule to Show Cause, which directed that Mother file a response

within ten days relating to her failure to comply with Walker, 185 A.3d at 977

(quashing a single notice of appeal taken from separate trial court docket

numbers) and its progeny.       The Rule to Show Cause also provided that

Pa.R.A.P. 341(a) and its Note require the filing of separate notices of appeal.

Specifically, in the Note to Rule 341(a), the official comment states that

“[w]here … one or more orders resolves issues arising on more than one

docket or relating to more than one judgment, separate notices of appeals

must be filed.”   However, this Court “may overlook the requirements of

Walker where a breakdown occurs in the court system, and a defendant is

misinformed or misled regarding his appellate rights.” In the Interest of

A.J.R.O., 270 A.3d 563, ___ n.9 (Pa. Super. 2022) (quoting In the Interest

of S.D., 257 A.3d 746, 750 (Pa. Super. 2021)). Moreover, this Court must

also consider Pa.R.A.P. 902, which states in pertinent part:

      Failure of an appellant to take any step other than the timely filing
      of a notice of appeal does not affect the validity of the appeal, but
      it is subject to such action as the appellate court deems
      appropriate, which may include, but is not limited to, remand of
      the matter to the lower court so that the omitted procedural step
      may be taken.

      Despite the fact that no response was provided by Mother’s counsel, the

Rule to Show Cause order was discharged indicating that the issue may be

revisited by the merits panel. Thus, a final determination as to the propriety

of Mother’s appeal is now before this panel.




                                      -2-
J-A08010-22


      As noted above, no response to the Rule to Show Cause was submitted

to this Court and Mother’s brief contains nothing relating to the application of

the Walker rule. Thus, we are unaware if Mother had a reason for failing to

comply with Walker. Additionally, we recognize that although Pa.R.Crim P.

704 and 702 “require the trial court to inform a [criminal] defendant of his

appellate rights, there is no such requirement on a trial court to provide a

similar notification to parents concerning their appellate rights after entering

an order terminating their parental rights.” Interest of S.D., 257 A.3d at

751. Nothing in the record evinces that Mother was misinformed or misled as

to her appellate rights. Id. This Court in S.D. stated that,

      the silence of the trial court with respect to giving guidance to the
      parents as to the procedure for filing appeals does not constitute
      a breakdown in the court processes. As such, we cannot excuse
      [f]ather and [m]other’s non-compliance with Rule 341 and
      Walker due to a breakdown in court processes.

Id. We likewise cannot excuse Mother’s non-compliance with Rule 341 and

Walker since no breakdown in the court’s processes occurred that could be

corrected by way of a remand.      Lastly, we recognize that due to Mother’s

failure to respond to this Court’s Rule to Show Cause, this matter is

distinguishable from Commonwealth v. Young, 265 A.3d 462, 467 (Pa.

2021), wherein the Commonwealth requested leave to correct the procedural

defect by asking permission to file separate notices of appeal for each docket

number. No such request was forthcoming in the instant case.




                                      -3-
J-A08010-22



     Accordingly, we conclude, under the present circumstances, that

Mother’s appeal should be quashed because she does not explain why she did

not comply with Walker and Rule 341, i.e., there was no breakdown in the

court process. Therefore, we must follow the holding in Walker that requires

quashal.

     Appeal quashed.

     Judge Lazarus joins this memorandum.

     Judge McCaffery joins and files a concurring statement in which

President Judge Emeritus Bender and Judge Lazarus join.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary




Date: 05/03/2022




                                   -4-